[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an appeal from the denial of unemployment compensation benefits. The board below affirmed the referee's decision that the plaintiff had voluntarily left his job without sufficient work connected cause. This court is duty bound to CT Page 6144 follow the settled standard of review. That standard is to determine whether the board's decision is arbitrary, unreasonable or illegal. Given the unassailed facts the board's decision was proper. General Statutes § 31-236(a)(z)(A).
The appeal is dismissed.
BY THE COURT
Bruce L. Levin Judge of the Superior Court